Title: To John Adams from Thomas Digges, 29 September 1780
From: Digges, Thomas,Church, William Singleton
To: Adams, John


     
      Dr Sir
      London 29. Sep 1780
     
     I hope my letter of the 26 By Mr. H——y B——m——d and a parcell of Books will get safe to your hands. Since that period, the arrival of news from N York by the Virginia Packet, which Saild the 1st Instant has depressd the spirits of the people and put them deeper into the dumps than they were ever before Elated. Every thing hare is in extreem. Nothing could exceed the folly of Exultation about the taking of Charles Town. I predicted the “hour of their Insolence” would not be of very long duration. The general cry ever since Wednesday morning is that we are undone and ruind—all is over—We always had hopes till now—Our Army in N York and Chas. Town will be Burgoind &ca. &ca. &ca. The affairs in N York were in such a Situation as to induce Gen. Clinton to send away a packet, much out of time, on the 28th. August which is not yet arrivd. A very few days after the Virginia Frigate was dispatchd at a very few hours notice, with other alarming intelligences and that Washingtons Army was approaching towards N York. Her arrival has thrown a remarkable damp upon the spirits of the Court, the Ministry, their out Runners, and their advocates. The Substance of the news brought by this Vessel, which I have collected from the best quarters of information is, That Monsieur Ternays fleet arrivd on the 10 July and the French troops landed the 12th. This arrival nor the landing was unknown to Clinton for nine days after—Admiral Greaves arrivd nearly about the period it reachd New York, and His fleet was Cruising between Rhode Island and Sandy Hook when this Dispatch Frigate Saild. As soon as Clinton heard of the arrival he determind on an Expedition to attack the French at Rhode Island, and Embarkd a large portion of his Force on board Transports at N York. Admiral Arbuthnot (who is superior to Graves) did not think the measure prudent, for reasons that there was not provision enough to Victual the transports (there being scarcely sufficient for six weeks at short allowance and no supplys soon expected) and that by such an Embarkation the Garrison might be so weakend that Genl. Washington might attack and take the City. This last reason only founded in speculation was soon realizd into Fact; for after the troops had been many days embarkd Genl. Washington passd the No. River and approachd by regular March towards N York with 16,000 Men. The British Troops were in consequence all disembarkd and the Expedition laid aside; on hearing this Gen. W. halted a little and retreated some miles back—Dalrymple (who bears the dispatches) says that his Army consists of upwards of 20,000 effective men exclusive of French. The French Admiral had issued a Proclamation in the name of the Congress and King of France, assuring the People they should receive every support, and that the King his master had resolvd upon the Conquest of Canada and of ceeding that Province to the United States, and that He was in dayly expectation of considerable rienforcements. Before the Virga. Frigate saild Sir H. Clinton had received advices of a late date from Lord Cornwallis, informing that His detatchd partys had had several Skirmishes with Detatchments from Genl. Gates’s Army and had been repulsd in all of them; That the People of Carolina who had taken up arms in the royal Cause, had revolted and joind Gen. Gates, to whom they had given up all their Officers. In consequence of these disasters, Lord Cornwallis had determind to abandon all the interior Country of So. Carolina and retire within the lines of Chas. Town; In which place, during Lord Cornwallis’s absence, there had been an insurrection of the People against the Soldiery, which had been quelld at the Expence of 4 or 500 Americans killd and wounded and with the loss of 80 Soldiers.
     A Sloop from the West Indies, which arrivd at N York the day before the Virginia saild, brought accounts that Monsr. Guichens fleet had been seen the 28 July steering for Jamaica and not far from it—His fleet consisted of 32 of the line; several frigates and lesser Vessels, making in the Whole 76 sail and having 16,000 troops on board. There are various other intelligences by this vessel of lesser note, among them, that Monr. Rochambeau had entrenchd himself strongly on Rhode Island and that the June and July packets from England had been both taken by American Privateers very near to Sandy Hook.
     
     The Quebec spring fleet which saild in June from England were met on and near the Banks of New foundland by several American Privateers, which took twenty two out of the 30 Sail. The list of twenty of them is markd on Loyds Book as arrivd in New England and the account is brought by London by a Super Cargoe on board one of them, who got permission to leave Boston to come to N York and so on in the Virginia Frigate to England. This is a much greater blow to Loyds than the West India Capture, As more money was done in that Coffee House upon them, near 400,000£ having been insurd there. I am told most of these Ships are worth from 30 to 35,000£ and many of them considerably above forty. O Rare Yankee! Well done Yankee! A report is very prevalent to day that a similar fate has happend the Provision fleet for Quebec which Saild from Cork the 1st July. As well as that seven homeward bound East Inda. men are capturd near the Entrance of the Channel—it cannot rain but it pours.
     The Cry is very much against ministry. I am pretty sure the Cabinet had a month ago abandond the principles of the American War and were fixd on making peace even at the Expence of Declaring Ama. Independent. This news may accelerate it; I am sure if it does it will be good news for Great Britain, for all ranks and descriptions of men now begin to see the mischeifs to England from this wicked and unnatural war. I am with the highest Esteem Dr Sir Yr obligd & Obt Servant
     
      W S. C
     
    